Citation Nr: 0323566	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-15 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Determination of a proper initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to April 
1972.  

This matter arises from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for 
PTSD, and assigned an initial 30 percent evaluation, 
effective from June 30, 2000.  The veteran filed a timely 
appeal, contending in substance that the severity of his now 
service-connected PTSD warrants assignment of an initial 
evaluation in excess of 30 percent.  The case has been 
referred to the Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran's service-connected PTSD is objectively shown 
to involve symptomatology consistent with occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  




CONCLUSION OF LAW

The criteria for assignment of an initial 50 percent 
disability evaluation for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107, 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 9411 (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.195, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of his service-
connected PTSD is greater than reflected by the initially 
assigned 30 percent disability evaluation.  Accordingly, he 
maintains that assignment of an initial evaluation in excess 
of 30 percent is warranted.  In such cases, the VA has a duty 
to assist the veteran in developing evidence to substantiate 
such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for an increased 
initial rating for PTSD.  In addition, the Board finds that 
the veteran has been provided with notice of what evidence 
the VA would obtain and the evidence he was to provide.  In 
that regard, the Board concludes that the discussions as 
contained in the initial rating decision, in the subsequent 
statement of the case, and in correspondence to the veteran 
dated in October 2000, December 2000, February 2001, March 
2001, March 2002, and May 2002 have effectively provided him 
with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim for an increased initial rating for PTSD.  The Board 
finds that such documents are essentially in compliance with 
the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for an increased initial 
rating for PTSD, and what evidence was necessary to show that 
his PTSD was of greater severity than reflected by the 
initially assigned 30 percent rating.  In addition, by those 
documents, the veteran has been informed of what evidence the 
VA would attempt to obtain, and what evidence he was 
responsible for providing.  Further, via the above-captioned 
documents, the veteran was advised of the relevant statutes 
and regulations applicable to his claim, and of his rights 
and duties under the VCAA.  In view of the nature of the 
veteran's service-connected disability, as well as the 
evidence already obtained, the Board finds that the VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claim for an increased initial 
rating, the Board concludes that all relevant medical 
evidence has been obtained, and that all relevant facts have 
been properly developed.  In short, the Board finds that all 
evidence necessary for an equitable disposition of the issue 
of entitlement to an initial rating in excess of 30 percent 
for PTSD has been obtained.  The evidence of record includes 
the veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
statements offered by the veteran in support of his claim.  
In addition, the Board observes that the veteran declined the 
opportunity to be afforded a personal hearing before either a 
Hearing Officer or a Veterans Law Judge.  

In any event, pursuant to the clinical findings as set forth 
in VA rating examination reports, the Board finds that all 
relevant aspects of the veteran's service-connected PTSD have 
been addressed to the extent practicable.  The Board finds 
that the rating examination reports in conjunction with the 
clinical treatment records provide a sufficiently accurate 
picture of the veteran's service-connected PTSD as to allow 
for an equitable determination of that issue without 
requiring further attempts to obtain additional clinical 
treatment records which may not be available.  Accordingly, 
in light of the foregoing, the Board concludes that 
scheduling the veteran for further rating examinations or to 
obtain additional clinical treatment records would likely 
result in unnecessary delay, and would not add anything of 
substance to the evidentiary record.  The Board is unaware of 
any additional relevant evidence which is available in 
connection with the veteran's claim, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate his claim for an initial 
rating in excess of 30 percent for PTSD.  No further 
assistance to the veteran regarding the development of 
evidence is required, therefore, and would otherwise be 
unproductive.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, where there is a question as to 
which of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  

Historically, service connection for PTSD was established by 
a July 2001 rating decision.  An initial 30 percent 
disability rating was assigned, effective from June 30, 2000.  
The veteran filed a timely appeal, contending in substance, 
that his now service-connected PTSD was of greater severity 
than contemplated by the initially assigned 30 percent 
rating.  The case is now before the Board for resolution.  

PTSD is evaluated under the provisions set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).  Pursuant to those 
criteria, a 10 percent evaluation is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

Assignment of a 30 percent evaluation is contemplated where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

A 50 percent evaluation is predicated upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  

Clinical treatment records dating from June 2000 through 
August 2002 disclose that the veteran was treated for PTSD 
during that period.  Initially, in September 2000, the 
veteran was noted to experience panic attacks, with anxiety 
and mild mood disturbances.  In addition, the veteran 
reported being afraid of being in crowds, and indicated that 
he had difficulty with concentration.  He did not, however, 
manifest any suicidal or homicidal ideation, and denied 
experiencing delusions, psychoses, or hallucinations.  The 
veteran indicated that he had been employed in construction 
with various employers since 1972, and that he lived in his 
own house with his second wife and two house pets.  The 
veteran indicated he had three children by a previous 
marriage.  In addition to PTSD, the veteran was assigned an 
Axis V global assessment (GAF) score of 51.  Under the 
criteria set forth in the Diagnostic and Statistical Manual, 
4th Edition (DSM-IV), a GAF score ranging between 51 and 60 
is suggestive of moderate symptoms of a psychiatric disorder 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The veteran's assigned 
Axis V GAF score has ranged during the course of this appeal 
from a high of 60 to a low of 50.  Over time, the records 
show the veteran's symptoms to have improved, and despite 
occasional exacerbations of symptoms including insomnia, 
hypervigilance, nightmares, and flashbacks, he was diagnosed 
with PTSD and insomnia in remission.  The veteran continued 
to receive therapy, however, and was prescribed medications 
including Prozac and others.  

In September 2000, the veteran underwent a VA rating 
examination.  The report of that examination discloses that 
the veteran had been previously diagnosed with PTSD in June 
2000, and that he denied having been hospitalized following 
his active service.  He denied taking any medications at that 
time.  According to the veteran, he primarily worked in 
construction, and had essentially been a union employee since 
1979 averaging 40 hours per week.  The veteran stated that he 
would occasionally be laid off for a few months at a time due 
to lack of work available, but that he would then attempt to 
supplement his income with part-time jobs.  He indicated that 
he had first been married from 1973 to 1991, and that he had 
been divorced due to difficulties in expressing feelings and 
poor socialization.  He reported having three children, but 
indicated that he was unable to attend any of their 
activities due to fear of crowds.  In addition, the veteran 
stated that he was unable to discuss his war experiences with 
members of his family.  He had been married to his second 
wife since 1998, and offered that while he was able to relate 
some of his war experiences to his wife, they did not have 
any sort of social life.  The veteran did not participate in 
group activities such as church, clubs, or organizations, and 
engaged in solitary hobbies such as woodworking and fishing.  
The veteran complained of experiencing intrusive memories 
from the war in addition to depression and difficulty in 
enjoying himself.  On examination, the veteran was found to 
be fully oriented, relevant, and coherent.  He was shown to 
have difficulty with feelings of depression.  Appetite was 
poor, and he awoke frequently at night.  The veteran 
indicated that he experienced increasing fatigue and had 
difficulty with concentration.  He generally denied having 
any suicidal or homicidal ideation, and denied experiencing 
hallucinations or delusions.  Since returning home from 
Vietnam, the veteran indicated that he experienced various 
personality changes including avoidance of crowds, 
controlling his temper, anxiety, and intrusive thoughts of 
Vietnam when triggered by stimuli.  The examiner concluded 
with an Axis I diagnosis of chronic PTSD and a depressive 
disorder, secondary to the PTSD.  In addition, the examiner 
offered an Axis V GAF score of 50, indicative of serious 
impairment in social functioning and some impairment in mood.  
Under the criteria found at DSM-IV, a GAF score of 50 is 
suggestive of serious symptoms of a psychiatric disorder 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The Board has considered the foregoing, and after applying 
the objective medical evidence to the applicable law, finds 
that the evidence supports assignment of an initial 50 
percent disability evaluation for the veteran's PTSD.  Here, 
the veteran's symptoms have been shown to have improved 
steadily over time, albeit with intermittent exacerbations.  
After considering the degree of severity of his PTSD at the 
outset of this appeal to the present time, however, the Board 
finds that after resolving all reasonable doubt in his favor, 
the evidence supports assignment of an initial 50 percent 
rating for PTSD.  As discussed, the veteran was initially 
found to have GAF scores of between 50 and 51, suggestive of 
severe to moderate impairment due to PTSD.  In reaching that 
determination, the Board recognizes that the veteran has not 
been shown to manifest all symptomatology consistent with 
either a GAF score of 50 or with the criteria for assignment 
of a 50 percent disability evaluation.  

In that regard, the Board notes that the veteran has 
specifically not been found to manifest any suicidal or 
homicidal ideation, and has been steadily employed, depending 
on the uncertainties concerning the availability of work 
inherent in the construction industry.  In addition, while 
the veteran has manifested significant difficulty socializing 
with others as he has reported, he has not been shown to 
experience any obsessional rituals or similar symptomatology.  
His speech has been shown to be appropriate, he can 
understand complex commands, and his judgment and memory 
appear to be intact.  Accordingly, the Board finds that while 
assignment of an initial 50 percent rating may be appropriate 
here, the veteran would not be entitled to assignment of an 
initial rating in excess of 50 percent under the applicable 
diagnostic code.  He has offered statements suggesting that 
his memory is severely impaired, but such is not reflected in 
the clinical treatment records.  Therefore, based on the 
foregoing, the Board concludes that the evidence supports a 
grant of an initial 50 percent evaluation for PTSD.  To that 
extent, the veteran's appeal is granted.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2002) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected PTSD has 
necessitated frequent (or any) periods of hospitalization 
during this appeal period, or otherwise renders impracticable 
the application of the regular schedular standards.  Here, 
the Board recognizes that the veteran experiences at least a 
moderate degree of impairment as a result of a psychiatric 
disorder, and that such impairment has been attributed to a 
diagnosis of PTSD.  The Board further notes that the veteran 
has remained essentially fully employed since 1978, and that 
any periods of unemployment have been seasonal in nature, and 
that during such periods, the veteran has actively sought 
supplementary unemployment to make up for lost income.  Here, 
the Board notes that the schedular criteria contemplate 
difficulties in maintaining effective work and social 
relationships to the extent that such have been objectively 
demonstrated.  See generally 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  The Board 
observes that the regular schedular standards, set forth at 
Diagnostic Code 9411, contemplate higher ratings for the 
veteran's PTSD.  Here, the veteran's PTSD has not been found 
to warrant assignment of an initial disability rating in 
excess of 50 percent on a schedular basis.  Accordingly then, 
referral for assignment of an increased rating on an 
extraschedular basis is not for consideration.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of an initial 50 
percent evaluation for PTSD is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

